DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 10/29/18 has been entered in full. Claims 6-8 are amended. New claims 9-15 are added. Claims 1-15 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, as drawn in the alternative to a composition comprising T cells with increased expression of let7.

Group II, claim 1, as drawn in the alternative to a composition comprising T cells with decreased expression of let7.

Group III, claims 2, 4-8 and 12-15, drawn a method of treatment of cancer, infectious disease or increasing cytotoxic activity of CTLs by administering a composition comprising T cells with decreased expression of let7.

Group IV, claims 3 and 9-11, drawn a method of treatment of autoimmune disease by administering a composition comprising T cells with increased expression of let7.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R. 1.475 (B-D), the ISA/US considers that where multiple products and processes are claimed, the main invention shall consist of the first invention of the category first mentioned in the claims and the first recited invention of each of the other categories related thereto. See the section above titled, "When Claims are Directed to Multiple Categories of Inventions".
Accordingly, the main invention would comprise the first recited product (Group I), and method for using this product (Group IV).  However, the technical feature linking Groups I and IV appears to be that they all relate to a T cell with increased expression of let7 to wild-type cells, and this technical feature is taught by the prior art. Specifically, Swaminathan et al (2012; cited on the 10/29/18 IDS) teaches a T cell line (HuT 78) with "overexpression of let-7"). The earliest date to which the instant application claims 
Group II does not share the same or corresponding technical feature with the main invention (Group I) because Group II is drawn to a different product; specifically, a T cell with decreased expression of let 7. The means by which let7 is decreased in these T cells (e.g., by knock out) renders the cells a different product from cells with increased expression of let7 (e.g., by promoter insertion). Lack of unity is shown because the products lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, for the same reasons as described above (for Groups I and IV), the technical feature linking Groups I and II does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.
Group III does not share unity of invention with the main invention (Group I) because it is the method of using the second recited product (Group II). Furthermore, for the same reasons as described above (for Groups I and IV), the technical feature linking Groups I and III does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
(1) If Group I or IV is elected, the following election of species is required. These groups contain claims directed to more than one species of means for increasing let7 expression of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
(a) increasing let7 copy number; or (b) inserting a strong promoter in front of let7.
Currently, the following claim(s) are generic: 1, 3, 10 and 11.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each means for increasing let7 uses a molecule with different structure. Lack of unity is shown because these means lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each means was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(2) If Group II or III is elected, the following election of species is required. These groups contain claims directed to more than one species of means for decreasing let7 expression of the generic invention. These species are deemed to lack unity of 
The species are as follows: 
(a) RNAi; (b) shRNA; (c) microRNA; (d) knock out; (e) inhibitory protein; or (f) let 7 mutation.
Currently, the following claim(s) are generic: 1, 2, 4, 5, 7, 8, 13 and 14.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each means for decreasing let7 uses a molecule with a different structure. Lack of unity is shown because these means lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each means was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

(3) If Group III is elected, the following election of species is required. These groups contain claims directed to more than one species of disease of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: 
(a) cancer; or (b) infectious disease.
Currently, the following claim(s) are generic: 5 and 15.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each disease has a different diagnostic criteria. Lack of unity is shown because these diseases lack a common utility which is based upon a common structural feature which has been identified as the basis for that common utility. Furthermore, each means was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

means for increasing let7 expression (if Group I or IV is elected), (2) means for decreasing let7 expression (if Group II or III is elected), and/or (3) disease (if Group III is elected), to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646